                                         Case 1:19-cv-02594-RM-SKC Document 86-6 Filed 12/18/19 USDC Colorado Page 1 of 5




 B   (114)   0   lntr()!;   0   Intros   0   Intros   ~ T Sqt.   IE   Tra ns   mBrano   •   iOoud   •   Set1,1•   @   Share   Iii   Mail   0   basf-    0   basf-   iiii Carde   iiii Card:   ~ Smit~   G remo   =·   Cons·   [3   https   ».{   Onlin   G pa,nt   0   PRIM   0   Bl )(   +   c,   X




                                                                                                                                           BLUE ISLE
                                                                                                                                                       MAR K ETS




                                                                                                                                                                          Forgot Password?




Click - Join Blue Isle Markets Inc.
                                    Case 1:19-cv-02594-RM-SKC Document 86-6 Filed 12/18/19 USDC Colorado Page 2 of 5




 ~ (114   0   Intro     0   Intro   0   Intro   ~ T SqL   IE Tr11ns    mBr11n, I •   iCloo         •   Set u   @   Sh11r,   Qi   M11il   0       ~sf-     0   ~sf -   iii C11rd   I   iii C11rd   r3   Smit   G remc   =·   Cons   [3   https   Bi   Onlir   G p.,,nt   0   PRI~   0   Bk.le   0   A X   +
                                                                                                                                                                                                                                                                                                             "   X

 ~   ➔    C    i      secure.btue islemarlcets.com/ open-hve-account




                                                                                         Apply For New Account
                                                                                             Account Type ·                                      New Account I USD



                                                                                             Professional / Company / Trust
                                                                                             Name I Fund/ Institution



                                                                                             First Name ·



                                                                                             Last Name ·
                                                                                                                                             i
                                                                                             Birth or lncorp°'ation Date •                       Day                                  Month                        Year



                                                                                             Country ·                                           Select



                                                                                             Street Adress •
                                                                                                                                             l
                                                                                             City ·
                                                                                                                                             [
                                                                                                                                                                                                       ,
                                                                                             State or Province
                                                                                                                                             [
                                                                                             Zip



                                                                                             Phone ·



                                                                                             Email ·



                                                                                             Password ·
                                                                                             M in,mvm $ s ymbo's in io-r •nd UPPER




                                                                                             Confirm Password •




Fill out the application.
                                       Case 1:19-cv-02594-RM-SKC Document 86-6 Filed 12/18/19 USDC Colorado Page 3 of 5




 B    (114   0   Intro     0   Intro   0   Intro   ~ T Sq,   IE   Trans   mBran, I •   iClou      •   Set u   ® Shar,     Qij Mail    0   bast-      0    basf-    iiii Card     iiii Card     l"J   Smit    G remc       =·   Cons     C3   htt~    ~ Onlir   G pa,rit   0   PRI~   0   sue   0   A X   +      Cl   X

 f-    ➔     C    i      secure.btueislemarkets.com/open -hve-account
                                                                                                                                                                                                                                                                                                         .. *
                                                                                               Confirm Password •




                                                                                               Education



                                                                                               Type of Financial Programming
                                                                                               Experience



                                                                                               Transaction frequency in the 1asl 12
                                                                                               months



                                                                                               Average transactions volume per
                                                                                               Day


                                                                                               Intended purpose of system
                                                                                               connection



                                                                                               Estimated Annual gross Income



                                                                                               Net Worth "




                                                                                               Business



                                                                                               Public Position Held. Over the last
                                                                                               12 months



                                                                                               Language ·



                                                                                                                                                  By dickirig 'A:11gi~lllf' ~low I ack n ~dg11 l hal I h av 11 r11ad, fully und11r~la rid, acc11pt
                                                                                                                                                  and give my consent to terms and conditions (dent agreement) as amended from




                                                                                                                                                             -
                                                                                                                                                  time to t ime.




They agree to the terms and conditions by checking box and hitting register.
                   Case 1:19-cv-02594-RM-SKC Document 86-6 Filed 12/18/19 USDC Colorado Page 4 of 5




~ (114)   I0   Intro,   I0   Intro,   I0   Intro,   Ir;;, TSqL IIE Tra ns Irn Branc I •   iClou   I•   Set u   I ® Shar, Il:3i Mail I 0         bas!-   I0     bas!-   Iiiii Card Iiiii Card IP.i1 SmiH I G                 remo   I=
                                                                                                                                                                                                                                    · Cons I[3   f




                                                                                                                       1. General provisions.


                                                                                                                     Blue Isle FX (hereinafter referred to as the Company) and an individual or entity that has
                                                                                                                     signed the present Agreement and has filled in the registration form (hereinafter referred
                                                                                                                     to as the Customer), together referred to as Parties, entered into the present Agreement
                                                                                                                     (hereinafter referred to as the Agreement).

                        They then have to review Terms & Conditions
                                                                                                                     The present Agreement specifies the conditions under which th e Company shall provide
                                                                                                                     thP. ~F!rvir.P.~ tn thF! r.u~tomP.r rP.l;:itP.c1 to r.nnc1ur.ting npP.ratinn~ on fin;:indal markP.t~
                                                                                                                     1. Definitions.

                                                                                                                     "Account history" - a full list of all completed transactions and non-trading operations
                                                                                                                     conducted on a live account.

                                                                                                                     "Active account" is the Customer trading account , where quanrny of the executed market
                                                                                                                     lots (1 market lot is equivalent to 10 COMPANY lots) for th e accounting period exceeds
                                                                                                                     0.2% of the average equity denominated in USO. For a USO 1,000 account the lot
                                                                                                                     quantity is 2 market lots or 20 COMPANY lots. Upon occurrence of opposite trades only
                                                                                                                     a half of the locked volume is counted for the quantity of executed lots.

                                                                                                                     "Adviser" - a trading account management algorittm in the form of a program based on
                                                                                                                     MetaOuotes Language 4. This program sends requests and orders to a server using the
                                                                                                                     r ,,etnmc r tcrmin:,I
Case 1:19-cv-02594-RM-SKC Document 86-6 Filed 12/18/19 USDC Colorado Page 5 of 5
